** STATE EMPLOYEES — RETIREMENT SYSTEM ** IN CALCULATING THE RETIREMENT BENEFITS DUE TO INDIVIDUALS WHO RETIRE FROM OKLAHOMA PUBLIC EMPLOYEES RETIREMENT SYSTEM PRIOR TO JULY 1, 1981, THE PROVISIONS OF 74 O.S. 930.1 [74-930.1](B) DOES 'NOT' AUTHORIZE TAKING INTO CONSIDERATION PAST COSTS OF LIVING INCREASES AWARDED BY LEGISLATURE.  IN THIS REGARD, HOWEVER, SECTION 74 O.S. 930.1 [74-930.1](B) DOES REQUIRE THE BENEFITS FIGURES ARRIVED AT BY USING THE NEW BENEFIT CALCULATION FORMULA SET FORTH THEREIN MUST BE COMPARED WITH THE THEN CURRENT BENEFIT LEVELS, INCREASED BY TEN PERCENT(10%) BY THE LANGUAGE OF 74 O.S. 930.1 [74-930.1](A) WHICH FIGURES DO NOT INCLUDE PAST COST OF LIVING INCREASES AWARDED BY THE LEGISLATURE.  NO INDIVIDUAL COMING WITHIN THE AMBIT OF 74 O.S. 930.1 [74-930.1](B) MAY HAVE HIS RETIREMENT BENEFITS DECREASED BELOW THE LEVEL GUARANTEED BY THE LANGUAGE OF 74 O.S. 930.1 [74-930.1](A) CITE: OPINION NO. 83-059, 74 O.S. 902 [74-902](18), 74 O.S. 930.1 [74-930.1], 74 O.S. 901 [74-901] (MICHAEL SCOTT FERN)